Appellant was convicted in the County Court of Wichita County, of keeping open a moving picture show on Sunday, and fined $50. Practically every question of interest in this case has been discussed and settled by prior holdings of this Court, with which the writer agrees as far as is necessary to any decision upon the facts of the instant case. See Zucarro v. State, 82 Tex. Crim. 1, 197 S.W. Rep., 982; Ex parte Lingenfelter, 142 S.W. Rep., 555.
An ordinary moving picture show was kept open on Sunday, in entire violation of the forbiddance of the statute laws of this State. Appellant operated the reel by which the films were projected upon the canvas. One Pois owned the show, and was present, directing and managing it in general. Appellant was in the employ of Pois *Page 650 
during the week, but on Sunday was acting as a member of the International Alliance of Theatrical Stage Employees and Motion Picture Machine Operators of the U.S. and C. It seems that this concern made some character of agreement with the moving picture show proprietors, and sent to each show on Sundays a man to operate its reel. The evident intent of such an arrangement was to thereby attempt to evade the law. Appellant was the employee of Pois, the owner, and was liable. Several special charges were asked, but we see no error in the trial court's action in refusing the same.
The complaint of the language of the prosecuting attorney, is without merit. The argument was manifestly improper, but the trial court at once instructed the jury not to consider such remarks. If there was any doubt as to the evidence not sufficiently supporting the verdict, the question might be different. Nothing appears in the record save every evidence of a flagrant effort to trample on the law.
The judgment is affirmed.
Affirmed.
                          ON REHEARING.                        October 13, 1920.